INTRODUCTION

      The Supreme Court of Pennsylvania has adopted the amendments to Rules
1120 and 1608. The amendments are effective January 1, 2016.

                               EXPLANATORY REPORT
                                  DECEMBER 2015

Rule discussion

       On September 29, 2014, the Preventing Sex Trafficking and Strengthening
Families Act (PSTSFA) (P.L. 113-183) was passed. In order to receive federal Title IV-
E payments for foster care and adoption assistance, states had to comply with the
requirements of the PSTSFA by September 29, 2015. Pennsylvania was granted an
extension to January 1, 2016 to comply with the PSTSFA.

Rule 1120

       Three new definitions, “age-appropriate or developmentally-appropriate,”
“caregiver,” and “reasonable and prudent parent standard” have been added to Rule
1120. These terms are utilized in Rule 1608 as a component of strengthening families
in the dependency system.

Rule 1608

       Independent living services are now offered to dependent children who are
fourteen years of age or older and the phrase “transition to independent living” is now
coined “transition to a successful adulthood.”

       At each permanency hearing, the court must make specific findings. Two new
findings were added to paragraph (D)(1)(o)&(p). The court must make a finding
whether the county agency is taking sufficient steps to ensure: 1) the caregiver is
exercising the reasonable and prudent parent standard; and 2) the child has been
provided regular opportunities to engage in age-appropriate or developmentally-
appropriate activities.

        A new paragraph (D)(2) has been added to address another planned permanent
living arrangement (APPLA). This section has been broken down into three areas:
additional considerations, inquiry, and findings concerning APPLA. Under additional
considerations, the court must entertain evidence from the county agency concerning
the intensive, ongoing, and unsuccessful efforts made to return the child home or
secure a placement for the child with a fit and willing relative, a legal guardian, or an
adoptive parent. The court must engage in family finding and exhaust all other
permanency plans before selecting APPLA. APPLA is to only be utilized as a last
resort. Once APPLA is chosen, the county agency is to identify at least one supportive
adult with whom the child has significant connections, support and formalize the
connection with the supportive adult, and offer services to maintain the connection
between the supportive adult and the child. Finally, APPLA is to provide the child with
stability. See paragraph (D)(2)(a).

       Next, under its inquiry pursuant to paragraph (D)(2)(b), the court must engage in
a conversation with the child to determine the child’s desired permanency outcome.
The child is to speak with the judge rather than having the guardian ad litem speak on
her or his behalf.

        Then, the court must make specific findings pursuant to paragraph (D)(2)(c),
including the reasons why APPLA is the best permanency plan for the child and the
compelling reasons why it continues to not to be in the best interests of the child to
return home or be placed for adoption or with a legal guardian or with a fit and willing
relative.




                                             2